UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LORENE MURPHY, AS GUARDIAN OF EDWARD
PETER ZANCHETTA,
                                                              19-cv-5198 (JGK)
                                         Plaintiff,
                                                              ORDER
                    - against -

VIRDA NETCO ESTABLISHMENT AND FLAVIO
LEPORI,

                                         Defendants.

JOHN G. KOELTL, District Judge:

         The plaintiff is entitled to a default judgment against the

defendant, Virda Netco Establishment. The defendant, Flavio

Lepori, has been dismissed.

         The matter is referred to the Magistrate Judge for a Report

and Recommendation as to the appropriate judgment to be entered.



SO ORDERED.


Dated:              New York, New York
                    December 19, 2019

                                                       United States District Judge


 USDC SONY
 DOCUMENT
 ELECTRQNICALL Y FILED
 DOC#
                  -.:.m_-,-_,-.,
 DA TE F=-IL_ED_:......            N.?2:.T7:1--~
